Exhibit 10.12
COOPER INDUSTRIES
MANAGEMENT INCENTIVE COMPENSATION
DEFERRAL PLAN
POST-2004 PART
(Effective January 1, 2005)
Background
     In order to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury regulations and rulings
thereunder (collectively, “Section 409A”) and to facilitate administration of
deferrals under Section 409A, the Cooper Industries Management Incentive
Compensation Deferral Plan has been bifurcated into pre-409A and post-2004
parts.
     The terms of the Cooper Industries Management Incentive Compensation
Deferral Plan as in effect on October 3, 2004 (“Pre-409A Part”), have been
frozen and shall not be modified except as permitted under Section 409A so as to
preserve the grandfathered status of deferrals and related earnings thereunder.
Deferrals retained under the Pre-409A Part are those employee deferrals that
were earned and vested as of December 31, 2004, and income attributable to such
grandfathered deferrals.
     The terms of the Cooper Industries Management Incentive Compensation
Deferral Plan, as amended and restated effective January 1, 2005, for compliance
with Section 409A shall constitute the “Post-2004 Part.” Deferrals that were
earned or vested after December 31, 2004, including those for Award Years 2004,
2005, 2006, and 2007, although technically made under the Pre-409A Part, were
made and administered in good faith in accordance with the requirements of
Section 409A. Such non-grandfathered deferrals and related earnings have been
transferred to, and have become part of, Accounts under the Post-2004 Part.
Deferrals of Participants for Award Year 2008 and later Award Years shall be
made under the Post-2004 Part.
     The Pre-409A Part and the Post-2004 Part shall together constitute the
Cooper Industries Management Incentive Compensation Deferral Plan (“Plan”).
ARTICLE 1
Purposes of the Plan
     The Plan is intended to provide a method for attracting and retaining key
employees of Cooper Industries, Ltd. (the “Company”) and its subsidiaries, and
to encourage them to remain with and devote their best efforts to the business
of the Company, thereby advancing the interests of the Company and its
shareholders.

 



--------------------------------------------------------------------------------



 



ARTICLE II
Definitions
     The following are defined terms wherever they appear in this Post-2004
Part:
     “Account” shall mean the bookkeeping account established for a Participant
or former Participant under Article 4.
     “Affiliate” shall mean all employers, present and future, with whom the
Company is considered a single employer under Sections 414(b) and 414(c) of the
Code.
     “Award Year” shall mean the initial calendar year beginning January 1,
2004, and each calendar year thereafter, for which an Incentive Award would
become payable in one lump sum in the calendar year immediately following the
Award Year. The term “Award Year” shall not be changed to a period that is not
the calendar year unless appropriate changes are made to the Post-2004 Part,
including those dealing with Participant elections, to conform with the
requirements of Section 409A.
     “Change in Control” shall mean a change in control in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Committee” shall mean a committee of not less than three directors of the
Company who shall be appointed by and serve at the pleasure of the Board of
Directors of the Company to administer the Plan, including the Post-2004 Part.
     “Company” shall mean Cooper Industries, Ltd.
     “Deduction Limitation” shall mean, to the extent allowed under
Section 409A, the following described limitation on a distribution that is
otherwise payable pursuant to the provisions of the Post-2004 Part. If the
Company determines in good faith that there is a reasonable likelihood that a
distribution under the Post-2004 Part would not be deductible by the Company
when paid solely by reason of the limitation under Section 162(m) of the Code,
the Company may defer that amount of the distribution to the extent deemed
necessary to ensure deductibility; provided, however, that the Deduction
Limitation shall not be applied to any distributions made after a Change in
Control and provided further that the amounts deferred (and amounts credited
thereon) because of Section 162(m) shall be distributed to the Participant (or
designated beneficiary in the event of the Participant’s death) at the earlier
of (i) the earliest possible date that they are deductible or (ii) a Change in
Control. Any amounts deferred pursuant to the Deduction Limitation shall
continue to be credited with interest equivalents in accordance with
Section 4(b).
     “Deferred Compensation” shall mean, for any particular Award Year, an
Incentive Award that has been deferred for that Award Year pursuant to the terms
of the Post-2004 Part and the interest equivalents related to such Incentive
Award. Deferred Compensation shall

 



--------------------------------------------------------------------------------



 



include Incentive Awards deferred for Award Years 2004, 2005, 2006, and 2007,
which were administered in good faith pursuant to the transitional rules of
Section 409A.
     “Employee” shall mean an individual carried on and paid through the payroll
of the Company or an Affiliate as an employee.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Incentive Award” shall mean, for any particular Award Year, the annual
incentive compensation or bonus awarded to Employees under the Cooper Industries
Annual Management Incentive Plan or another annual bonus plan for key Employees
of the Company or an Affiliate and payable (or otherwise payable but for
deferral under the Post-2004 Part) on or before March 15 of the immediately
succeeding calendar year (or any other later time during such calendar year
specified in the Cooper Industries Annual Management Incentive Plan or other
bonus plan).
     “Participant” shall mean each Employee who participates in the Post-2004
Part in accordance with its terms and conditions. To the extent required by the
context, a Participant shall include an inactive or former Participant.
     “Performance-Based Compensation” shall mean compensation that is not
equity-based compensation and that is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve (12) consecutive months in which
Participants perform services. Performance criteria shall be established in
writing not later than ninety (90) days after the commencement of the period of
service to which the criteria relate. Compensation shall not be
Performance-Based Compensation if any amount or portion will be paid regardless
of performance or is based upon a level of performance that is substantially
certain to be met at the time the criteria are established.
     “Plan” shall mean the Cooper Industries Management Incentive Compensation
Deferral Plan, which, effective January 1, 2005, consists of the Pre-409A Part
and the Post-2004 Part.
     “Post-2004 Part” shall mean the terms of the Cooper Industries Management
Incentive Compensation Deferral Plan, as amended and restated, effective
January 1, 2005, for compliance with Section 409A, and as amended from time to
time.
     “Pre-409A Part” shall mean Cooper Industries Management Incentive
Compensation Deferral Plan, as in effect on October 3, 2004.
     “Section 409A” shall mean Section 409A of the Internal Revenue Code of
1986, as amended, and the Treasury regulations and rulings thereunder.
     “Separation from Service” shall mean the termination of employment of an
Employee with the Company and all Affiliates for any reason other than death;
provided, however, that a Company-approved leave of absence shall not be
considered a termination of employment if the leave does not exceed six
(6) months or, if longer, so long as the Employee’s right to reemployment is
provided either by statute or by contract. Whether an Employee has incurred a
Separation from Service shall be determined in accordance with Section 409A.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 2
Administration of the Plan
     The Plan shall be administered by the Committee. Members of the Committee
shall not be eligible, and shall not have been eligible at any time within one
year prior to their appointment to the Committee, to participate in the Plan.
The Committee is authorized to interpret the Plan and may from time to time
adopt such rules and regulations, consistent with the provisions of the Plan, as
it may deem advisable to carry out the Plan. All decisions made by the Committee
shall be final. All expenses incurred in connection with the administration of
the Plan shall be borne by the Company.
ARTICLE 3
Participation in the Plan
     (a) Eligible Class. All key Employees of the Company and its Affiliates who
are eligible to earn an Incentive Award during a calendar year shall be within
the class of employees eligible to participate in the Post-2004 Part with
respect to that Incentive Award. The Plan, including the Post-2004 Part, is
intended to benefit only a select group of executive management and highly
compensated executive employees within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA.
     (b) Eligible Employees. Employees eligible to participate in the Plan shall
be those Employees within the eligible class described in paragraph (a) above
who either are officers of the Company or who have been selected for eligibility
by the Chief Executive Officer of the Company.
     (c) Election to Participate. An eligible Employee may elect to become a
Participant with respect to the Incentive Award to be earned by such Employee
during any Award Year by filing an election to defer the receipt of a portion or
all of such Employee’s Incentive Award for that Award Year in the form specified
by the Committee within the time permitted for making elections. Subject to the
terms of the Post-2004 Part, the election shall specify the amount to be
deferred for the Award Year, the date or dates for payment, and the form of
payment.
     (d) Terms of Initial Election. A Participant shall elect the amount of an
Incentive Award to be deferred for the Award Year, which may be (i) an integral
percentage from 1% to 100%, (ii) a certain dollar amount or (iii) the amount in
excess of a certain dollar amount of the Participant’s Incentive Award for the
Award Year. A Participant shall also elect the time and form of payment of
Deferred Compensation at the time the election to defer an Incentive Award is
made.
     Subject to the “Deduction Limitation,” a Participant may elect (x) a single
lump sum payment or (y) a series of substantially equal installments over a
period certain of up to fifteen (15) years; provided that, if payment in
installments is elected by a Participant, the number of such installments shall
be automatically reduced (at the time payment of the Participant’s Account
commences), if necessary, to the largest number of installments that will result
in an annual payment to such Participant of $25,000 or more. If Deferred
Compensation is payable in installments, the amount of each such installment
shall be equal to a fraction of the amount of the

-4-



--------------------------------------------------------------------------------



 



Account remaining to be paid with respect to the Deferred Compensation for that
Award Year, the numerator of which is one and the denominator of which is the
number of installments of the Deferred Compensation for that Award Year
remaining to be paid. The installments of the Deferred Compensation remaining to
be paid shall continue to earn interest equivalents as provided in Section 4(b).
     Subject to the terms of the Post-2004 Part, the election shall specify the
calendar year in which the payment of the Deferred Compensation for that Award
Year shall be made or shall commence. Subject to any limitations imposed by the
Committee and/or Section 409A, the specified calendar year may be a calendar
year during the Participant’s active employment; the earlier or later of the
calendar year in which a Participant incurs a Separation from Service or attains
a specified age; or the earliest of the Participant’s death, Separation from
Service, a specified calendar year, or a Change in Control; provided that,
notwithstanding anything in the Post-2004 Part to the contrary, no payment upon
a Separation from Service shall be made until the first day of the seventh (7th)
month following a Participant’s Separation from Service.
     (e) Time of Making Initial Elections.
     (i) Non-Performance-Based Compensation. An election by a Participant to
defer all or a portion of an Incentive Award that is not Performance-Based
Compensation shall be made not later than the December 31 immediately preceding
the Award Year for which the election is made. Such election shall be
irrevocable as of the end of the December 31 immediately prior to the Award Year
for which it is made.
     (ii) Performance-Based Compensation. An election by a Participant to defer
all or a portion of an Incentive Award that is Performance-Based Compensation
and that relates to services to be performed in the Award Year shall be made not
later than the June 30 of the applicable Award Year; provided that the
Participant has continuously performed services from a date no later than ninety
(90) days after the commencement of the performance period through a date no
earlier than the date on which the deferral election is made and provided,
further that, in no event shall such election be made after such Incentive Award
has become both substantially certain to be paid and readily ascertainable. Such
election shall be irrevocable as of the end of each June 30 with respect to an
Incentive Award payable with respect to services to be performed in the Award
Year for which the election has been made.
     (iii) New Hires and Promotions. Notwithstanding Sections 3(e)(i) and
(e)(ii), in the first Award Year in which an Employee becomes eligible to
participate in the Plan (taking into consideration eligibility under all other
nonqualified account balance plans of the Company, as well as such plans of any
Affiliate required to be aggregated with the Plan under Section 409A in
determining whether such Award Year is in fact the first year of eligibility
under a “plan” that includes the Plan), such Employee may make an irrevocable
initial deferral election within thirty (30) days of becoming first eligible
with respect to that portion of an Incentive Award that relates to services to
be performed subsequent to the election and ending on December 31 of that Award
Year; provided that the maximum portion of such Incentive Award that can be
deferred under the Post-2004 Part shall be the total Incentive Award for the
Award Year multiplied by the ratio of the

-5-



--------------------------------------------------------------------------------



 



number of days remaining in the Award Year over the total number of days in the
Award Year.
     (f) Annual Elections. A deferral election made by a Participant (i) shall
be irrevocable for the Award Year to which it applies and (ii) shall not remain
in effect for future Award Years. Each Participant shall be required to make a
separate election for each Award Year in which the Participant participates in
this Plan.
     (g) Subsequent Election as to Time and Form of Payment. Subject to
acceptance by the Committee and the Deduction Limitation, a Participant may
elect to delay payment or to change the form of payment previously elected if
all the following conditions are met:
     (i) Such election shall not take effect until at least twelve (12) months
after the date on which the election is made; and
     (ii) The payment with respect to which such election is made is deferred
for a period of not less than five (5) years from the date such payment would
otherwise be made; and
     (iii) Any election for a “specified time (or pursuant to a fixed
schedule),” within the meaning of Section 409A, shall not be made less than
twelve (12) months prior to the date of the first scheduled payment.
To the extent permitted under Section 409A, payments previously elected as
installments shall be treated as a right to a series of separate payments.
     (h) Special Election. On or before December 31, 2008, a Participant may
make an election to change the time and form of payment of that portion of his
Account credited for Award Years 2004, 2005, 2006, 2007, and 2008; provided
that:
     (i) The requirements for transition relief under Section 409A are met,
including the requirements that no amount subject to the election shall
otherwise be payable in 2008 and that the election shall not cause an amount to
be paid in 2008 that would not otherwise be payable in such year; and
     (ii) The special election shall be subject to Article 5 and the Deduction
Limitation.

-6-



--------------------------------------------------------------------------------



 



ARTICLE 4
Crediting of Deferred Compensation to Accounts
     (a) Establishment of Accounts. There shall be established for each
Participant an Account. An Account shall also be established for any participant
or former participant in the Pre-409A Part with undistributed deferrals under
the Pre-409A Part not eligible for grandfathered treatment under Section 409A.
     The Account of a Participant, as well as any participant or former
participant in the Pre-409A Part, shall be credited with that portion, if any,
of his undistributed account balance under the Pre-409A Part not eligible for
grandfathered treatment under Section 409A, as well as Deferred Compensation
related to Award Years 2005 and 2006, and a corresponding debit shall be made to
the applicable account balance under the Pre-409A Part.
     Deferred Compensation attributable to Participant deferral elections shall
be allocated to a Participant’s Account at the time that the Incentive Award
would otherwise have been paid to such Participant had no election to defer been
made. Participant’s Accounts shall be credited with interest equivalents as
provided in Section 4(b).
     To facilitate the operation of the Plan, the Committee may direct the
establishment and maintenance of subaccounts within a Participant’s Account.
Accounts shall continue to be maintained until paid out pursuant to the terms of
the Post-2004 Part.
     (b) Crediting of Interest Equivalents. Each calendar year, the Committee
shall credit Accounts with interest equivalents equal to simple interest, at a
rate of interest equal to the average of the Chase Manhattan Bank Average
Quarterly Prime Rates for the preceding calendar year, on the value (including
any interest previously credited pursuant to this paragraph) of a Participant’s
Account as of the valuation date in the prior calendar year.
ARTICLE 5
Payment of Deferred Compensation Amounts
     (a) Payment Generally. Subject to the Deduction Limitation and except as
otherwise provided in this Article 5, the Deferred Compensation credited to a
Participant’s Account with respect to an Award Year shall be paid in cash to the
Participant pursuant to his deferral election.
     Notwithstanding a Participant’s election, subject to Section 409A, if the
Deferred Compensation credited to a Participant’s Account at the earliest of
death or Separation from Service is equal to or less than $15,000 (taking into
consideration the Pre-409A Part and all other nonqualified account balance plans
of the Company and any Affiliate required to be aggregated with the Account in
determining permissible cash outs under Section 409A), the Participant’s Account
shall be paid in a single sum; provided that the Deduction Limitation shall
apply.
     Notwithstanding any other provision of the Post-2004 Part, no payment upon
a Separation from Service shall be made until the expiration of six months
following a Participant’s Separation from Service (the “Six-Month Delay”) and
such payments shall

-7-



--------------------------------------------------------------------------------



 



commence on the first March 15th, June 15th, September 15th, or December 15th
following the expiration of such six month period. If installments are elected
and effective, the second installment and any other subsequent installments
shall be paid on the anniversary of the first installment.
     If a Participant elects to receive payment over a period certain (and not
upon Separation from Service), the Participant may choose payment to begin on a
particular March 15th, June 15th, September 15th, or December 15th, and, if
installments are elected and effective, the second installment and any other
subsequent installments shall be paid on the anniversary of the first
installment.
     (b) Simultaneous Payments. It is recognized that the payment of Deferred
Compensation with respect to more than one Award Year may become payable to the
Participant in the same year.
     (c) Unforeseeable Emergency. Upon the written request of a Participant and
the showing of an Unforeseeable Emergency, the Committee may, within thirty
(30) days of its determination that such an emergency exists, direct that an
amount of such Participant’s Account be paid to him. The amount that can be paid
shall not exceed the amount necessary to satisfy the Unforeseeable Emergency,
plus an amount necessary to pay taxes reasonably anticipated because of such
distribution, after taking into account the extent to which such emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation
would not itself cause severe financial hardship).
     For purposes of this Section 5(c), “Unforeseeable Emergency” shall mean a
severe financial hardship of the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or the Participant’s
dependent (as defined in Section 152(a) of the Internal Revenue Code); loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to the home by natural disaster not otherwise covered by
insurance); or other similar or extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Except as
otherwise permitted under Section 409A, the purchase of a home is not an
Unforeseeable Emergency, nor is payment of college tuition.
     (d) Section 409A Violation. If the Plan fails to meet the requirements of
Section 409A with respect to a Participant, the Committee will distribute the
amount required to be included in such Participant’s gross income as a result of
such failure.
     (e) Change in Control. Unless the Committee has permitted Participants to
make initial elections as to distributions upon a Change in Control, the
Committee shall direct upon a Change in Control that all remaining Deferred
Compensation then credited to Participants’ Accounts shall be distributed to
such Participants in a lump sum cash payment within ten (10) days after the
Change in Control.
     (f) Death of Participant. Any undistributed Deferred Compensation credited
to a Participant’s Account at his death shall be paid in a lump sum within
ninety (90) days of death provided that, if such ninety-day period begins in one
taxable year and ends in another taxable

-8-



--------------------------------------------------------------------------------



 



year, neither Participant’s estate nor any beneficiary of Participant’s Account
may choose in which taxable year such lump sum will be paid. A Participant, by
written instrument filed with the Committee in such manner and form as it may
prescribe, may designate one or more beneficiaries to receive payment of the
Participant’s Deferred Compensation in the event of his death. Any such
beneficiary designation may be changed from time to time prior to the death of
the Participant. If no beneficiary designation is in effect at a Participant’s
death, payment shall be made to his estate.
     (g) No Forfeiture. Deferred Compensation credited to a Participant’s
Account shall, in all cases, be nonforfeitable.
     (h) Debiting of Accounts. Once an amount of Deferred Compensation has been
paid, such amount shall be debited from the Participant’s Account and shall
cease to exist.
     (i) No Acceleration. Except as permitted under Section 409A, no
acceleration of the time or form of payment of a Participant’s Account shall be
permitted.
ARTICLE 6
Prohibition Against Assignment or Encumbrance
     No right, title, interest or benefit under the Plan shall ever be liable
for or charged with any of the torts or obligations of a Participant or any
person claiming under a Participant, or be subject to seizure by any creditor of
a Participant or any person claiming under a Participant. No Participant or any
person claiming under a Participant shall have the power to anticipate or
dispose of any right, title, interest, or benefit under the Post-2004 Part in
any manner until the same shall have been actually distributed free and clear of
the terms of the Post-2004 Part.
ARTICLE 7
Nature of the Plan
     The Company at its election may fund the payment of Deferred Compensation
under all or a portion of the Plan, including the Post-2004 Part, by setting
aside and investing, in an account on the Company’s books, such funds as the
Company may from time to time determine. Neither the establishment of the Plan,
the crediting of Deferred Compensation, nor the setting aside of any funds shall
be deemed to create a trust. Legal and equitable title to any funds set aside
pursuant to the Plan shall remain in the Company, and no Participant shall have
any security or other interest in such funds. Any funds so set aside or acquired
shall remain subject to the claims of the creditors, present and future, of the
Company and, to the extent required by the Code or other applicable law, of the
Affiliates employing Participants in the Plan.
ARTICLE 8
Employment Relationship
     Subject to the requirements of Section 409A, a Participant shall be
considered to be in the employment of the Company as long as he remains an
employee of the Company or of any Affiliate, including any corporation to which
substantially all of the assets and business of the Company are transferred.

-9-



--------------------------------------------------------------------------------



 



     Nothing in the adoption of the Plan nor the crediting of Deferred
Compensation shall confer on any Participant the right to continued employment
by the Company or any Affiliate, or affect in any way the right of the Company
or any Affiliate to terminate his employment at any time. Any question as to
whether and when there has been a termination of a Participant’s employment
(whether or not such termination constitutes a Separation from Service) for
purposes other than Plan distributions, and the cause of such termination shall
be determined by the Committee, and its determination shall be final.
ARTICLE 9
Effective Date, Amendment and Termination of Plan
     The Post-2004 Part shall be effective as of January 1, 2005. The Committee
or the Board of Directors of the Company may amend, modify, suspend, or
terminate (individually or in the aggregate, a “Change”) the Post-2004 Part for
any purpose except that: (i) neither the Committee nor the Board of Directors of
the Company shall make any Change which would impair the rights of a Participant
with respect to Deferred Compensation theretofore credited to that Participant’s
Account; and (ii) following a Change in Control, the terms and conditions of
deferrals under the Post-2004 Part may not be changed to the detriment of any
Participant without such Participant’s written consent. If not sooner terminated
under the provisions of the Post-2004 Part, the Post-2004 Part shall terminate
as of the date on which all Deferred Compensation theretofore credited to
Accounts has been paid.
ARTICLE 10
Laws Governing
     The Post-2004 Part shall be construed in accordance with and governed by
the laws of the State of Texas, without giving effect to its conflict of law
provisions, and applicable federal law.
ARTICLE 11
Miscellaneous
     (a) Tax Withholding. The Company and/or an employing Affiliate (and any
agent of the Company or such Affiliate) is authorized to withhold from any
payment under the Post-2004 Part the amount of withholding taxes due, in the
opinion of the Company and/or Affiliate, in respect of such payment and to take
any other action as may be necessary, in the opinion of the Company and/or
Affiliate, to satisfy all obligations for the payment of such taxes. Any
employee taxes due upon deferrals may be deducted, in accordance with
Section 409A, from Participant’s Account.
     (b) Section 409A. Although the Company shall use its best efforts to avoid
the imposition of taxation, penalties, and/or interest under Section 409A, tax
treatment of deferrals and other credits under the Plan (whether the Pre-409A
Part or the Post-2004 Part) is not warranted or guaranteed. No liability shall
attach to the Company, any Affiliate, the Committee, the Board of Directors of
the Company, or any delegatee for any taxes, penalties, interest, or other
monetary amounts owed by any Participant, Employee, beneficiary, or other person
as a

-10-



--------------------------------------------------------------------------------



 



result of the deferral or payment of any amounts under the Plan (whether the
Pre-409A Part or the Post-2004 Part) or as a result of the administration of
amounts subject to the Plan (whether the Pre-409A Part or the Post-2004 Part).
     (c) Claims Procedures. Generally payments will be made under the Post-2004
Part without the necessity of filing a claim. An employee, Participant,
beneficiary, or other person who believes he is entitled to a benefit under the
Post-2004 Part (hereinafter referred to as the “Claimant”) may file a written
claim with the Committee. A claim must state with specificity the determination
desired by the Claimant.
     The Committee shall consider the Claimant’s claim within a reasonable time,
but no later than ninety (90) days of receipt of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, the Committee shall notify the Claimant in writing of the
extension before the end of the initial ninety (90)-day period and the written
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to make a decision. The extension of
time shall not exceed ninety (90) days from the end of the initial ninety
(90)-day period.
     The Committee shall notify the Claimant (in writing or electronically) that
a determination has been made and that the claim is either allowed in full or
denied in whole or in part. If the claim is denied in whole or in part, the
Committee shall notify (in writing or electronically) such Claimant or an
authorized representative of the Claimant, as applicable, of any adverse benefit
determination within ninety (90) days of receipt of the claim. Any adverse
benefit determination notice shall describe the specific reason or reasons for
the denial, refer to the specific Plan provisions on which the determination was
based, describe any additional material or information necessary for the
Claimant to perfect his claim and explain why that material or information is
necessary, describe the Plan’s review procedures and the time limits applicable
to those procedures, including a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a), following a denial upon review. If the
notification is made electronically, it must comply with applicable Department
of Labor Regulations.
     Upon receipt of an adverse benefit determination, a Claimant may, within
sixty (60) days after receiving notification of that determination, submit a
written request asking the Company to review the Claimant’s claim. Each
Claimant, when making his request for review of his adverse benefit
determination, shall have the opportunity to submit written comments, documents,
records, and any other information relating to the claim for benefits. Each
Claimant shall also be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to such Claimant’s claim for benefits. The review shall take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, regardless of whether the information was submitted or
considered in the initial benefit determination. If a Claimant does not submit
his request for review in writing within the sixty (60)-day period described
above, his claim shall be deemed to have been conclusively determined for all
purposes of the Plan and the adverse benefit determination will be deemed to be
correct.
     If the Claimant submits in writing a request for review of the adverse
benefit determination within the sixty (60)-day period described above, the
Company (or its designee)

-11-



--------------------------------------------------------------------------------



 



shall notify (in writing or electronically) him of its determination on review
within a reasonable period of time but not later than sixty (60) days from the
date of receipt of his request for review, unless the Company (or its designee)
determines that special circumstances require an extension of time. If the
Company (or its designee) determines that an extension of time for processing a
Claimant’s request for review is required, the Company (or its designee) shall
notify him in writing before the end of the initial sixty (60)-day period and
inform him of the special circumstances requiring an extension of time and the
date by which the Company (or its designee) expects to render its determination
on review. The extension of time will not exceed sixty (60) days from the end of
the initial sixty (60)-day period.
     If the Company (or its designee) confirms the adverse benefit determination
upon review, the notification will describe the specific reason or reasons for
the adverse determination, refer to the specific Plan provisions on which the
benefit determination is based, include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim and include a statement describing the Claimant’s right to
bring an action under ERISA Section 502(a), and any other required information
under applicable Department of Labor Regulations. The claims procedure described
above shall be administered in a manner not inconsistent with ERISA Section 503
and applicable Department of Labor Regulations.
     A Claimant’s compliance with the foregoing claims procedures shall be a
mandatory prerequisite to the Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.
     (d) Genders and Numbers. Whenever permitted by the context each pronoun
shall include other genders or numbers.
     (e) Captions. The captions at the beginnings of the several sections of the
Post-2004 Part are not part of the context, but are merely labels to assist in
locating those sections, and shall be ignored in construing the Post-2004 Part.

-12-